Citation Nr: 1221336	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-34 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 30, 2005 for award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2003 decision, the Board denied the Veteran's appeal of an April 2000 rating decision that had denied service connection for PTSD.  

2.  The first request for service connection for PTSD received after the August 2003 Board decision, which had denied an appeal of the same issue, was received by the RO on November 30, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 30, 2005, for award of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5107(b), 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (q)(1),(r) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process - Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims to reopen previously disallowed claims, the notice must also address what evidence is required to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the VCAA duty to notify was mostly satisfied by way of letters sent to the Veteran in December 2005, February 2006, and May 2010.  None of the letters include the notice of evidence necessary to reopen the previously denied claim of entitlement to service connection for PTSD.  That deficiency is, however, harmless error because the purpose of that notice - reopening the claim and reviewing it on the merits - has been achieved in this case.  As the only dispute remaining is the effective date of the award of service connection, the only notice that can matter is the notice specified in Dingess.  That notice was provided in the May 2010 letter.  Following that letter, the RO readjudicated the effective date issue in a statement of the case issued in July 2010.  The May 2010 letter, the opportunity to participate meaningfully in the development of the claim, followed by the July 2010 readjudication, cured the timing defect in this notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained VA and private treatment records.  It made all necessary efforts to obtain the Veteran's service records.  Of record are the Veteran's DD 214 and reports October 1956 and 1957 medical examinations.  These records are all date stamped as received by the RO in 1955, 1956, or 1957.  

A February 2000 Personnel Information Exchange System (PIES) response to an RO request indicates that the Veteran's service treatment records are not available and are "fire - related"; i.e. the records are presumed to have been destroyed in a1973 fire at the National Personnel Records Center (NPRC).  A March 2006 PIES response to an RO request indicates that the Veteran's service personnel records were not available and are "fire - related."  On several occasions VA has informed the Veteran that his service department records are presumed destroyed and are unavailable, including in the 2003 and 2007 Board decisions and in the September 2006 letter from the RO.  Given these responses, and actions on the part of VA, the Board finds that further efforts to obtain service department records would be futile, and hence, VA has no remaining duty to make such efforts.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  

Determining the effective date of award of service connection for PTSD is not a medical question under the facts of this case so there is no duty for VA to obtain any additional expert evidence in order for the Board to decide this appeal.  It is noted that an examination was conducted in June 2009 which provided evidence to award service connection for PTSD.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In his August 2010 VA Form 9, substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be held at a local VA office.  He also indicated that he first wanted a local hearing with a Decision Review Officer (DRO).  On November 22, 2010, the RO sent a letter to the Veteran informing him that he had been scheduled for a hearing at the RO on January 11, 2011.  That letter referred to a Hearing Officer, not a Veterans Law Judge or the Board, and was therefore a hearing scheduled in response to his request for a DRO hearing.   A copy of the November 22, 2010 letter is annotated indicating that the Veteran did not attend the scheduled hearing.  There is no indication as to why he did not attend the hearing.  The Board therefore considers his request to have been withdrawn.  

On April 13, 2012, the Veteran testified before the undersigned.  He testified that he wanted to withdraw his appeal as to the issue of an effective date earlier than November 30, 2005 for award of service connection for PTSD.  Also of record is a written statement signed by the Veteran and dated April 13, 2012 indicating that he wanted to withdraw his appeal.  In argument dated May 4, 2012, the Veteran's representative asked the Board to carefully and sympathetically review the Veteran's claim and identified that claim as entitlement to an effective date for PTSD prior to November 30, 2005.  In a writing received by the Board on May 8, 2012, the Veteran stated "I do not want to cancel the PTSD stress claim that you have from me."  

The Board has determined that dismissing the Veteran's claim based upon his April 2012 statements, in light of his May 2012 statement, would be inconsistent with the non adversarial nature of the VA system.  See Evans v Shinseki, 25 Vet. App. 7, 14 (2011) (stating that the VA system is "veteran friendly" and "non-adversarial").  As to his hearing, regulations provide that "A hearing on appeal will be granted if and appellant or an appellant's representative acting on his or her behalf, expresses a desire to appear in person".  38 C.F.R. § 20.700 (2011).  Here, the Veteran had a hearing on appeal and therefore does not have a right to another hearing.  Furthermore, since he stated that he wanted to cancel his withdrawal of the appeal he has not requested another hearing.  For these reasons, the Board finds that it is proper at this point to proceed to adjudicate his appeal.  


II.  Merits

The Veteran contends that he is entitled to an effective date earlier than November 30, 2005 for award of service connection for PTSD.  In the June 2009 decision on appeal, the RO granted service connection for PTSD.  He was informed in a July 2009 letter that his new monthly entitlement payment should begin in December 2005 and that the effective date of award of service connection for PTSD was November 30, 2005.  In his notice of disagreement he remarked that his claims started in 1998 and therefore VA should review his records and consider a different effective date for his compensation payments.  

The RO first received a claim of entitlement to service connection for PTSD in August 1999.  VA treatment records, for example from November 1999, included a diagnosis of depression but not PTSD.  It denied that claim in an April 2000 rating decision.  The Veteran appealed that decision to the Board and in decision stamped on its face with a January 2003 date, the Board denied his appeal.  In that decision, the Board found as fact that the Veteran was not exposed to a verified in-service stressor.  In its reasons and bases the Board also stated that there was no diagnosis of PTSD based on a verified in-service stressor.  

The RO next received a claim of entitlement to service connection for a psychiatric disability - depression - in August 2003, the RO denied that claim in a March 2004 rating decision, and the Veteran appealed that decision to the Board.  During the course of that appeal, the Veteran did not refer to PTSD.  In a decision stamped on its face with a December 2007 date, the Board denied his appeal as to entitlement to service connection for depression.  In that decision, the Board found as fact that the Veteran's depressive disorder was not shown to be due to an event or incident in his active service.  In its reasons and bases, the Board explained that his depressive disorder was first clinically identified many years after separation from active service.  

On November 30, 2005 the RO received a statement from the Veteran, dated one day earlier, requesting service connection for PTSD.  The RO initially denied the claim in a September 2006 rating decision and again in an April 2007 rating decision.  In the June 2009 rating decision on appeal, the RO granted service connection for PTSD claim and assigned an initial disability rating effective November 2005.  In a July 2010 statement of the case, the RO explained that it had established service connection "[b]ased on receipt of new clarifying and edifying medical evidence."  The first diagnosis of PTSD found in the claims file was in June 2005. 

The only service department records associated with the claims file were the Veteran's DD 214 and reports of medical examination.  Those records are date stamped as receive by the RO in 1955.  The claims file documents that all other service department records are presumed destroyed in a fire at NPRC in 1973.  


II.B.  Law and Analysis

The assignment of effective dates for award of disability compensation benefits are governed by statute and implemented by regulation.  Statute provides that unless specifically provided otherwise, the effective date of an award of compensation based on an original claim or a claim reopened after a final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

Implementing regulation state that in unless otherwise provided the effective date of  an evaluation of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  For claims that are reopened based on new and material evidence (other than service department records) received after the final disallowance, the effective date of the award will be the date of the new claim or the date entitlement arose, whichever later.  38 C.F.R. § 3.400(q)(1),(r).  

Unless the Chairman of the Board orders reconsideration, a Board decision is final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a) (2011).  Except as is provided at 38 U.S.C.A. § 5108, when a claim is denied by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b).  Section 5108 states that if new and material evidence is presented with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  

Here, the final disallowance of the August 1999 claim of entitlement to service connection for PTSD, the first claim the Veteran filed for service connection for any psychiatric disability, was the January 2003 Board decision.  

After that January 2003 Board decision, there developed two separate streams of claims and appeals for service connection for two different specified psychiatric conditions.  The claim with regard to depression, filed in August 2003 and finally disallowed by the Board in August 2007; and the claim with regard to PTSD, filed in November 2005 and granted in the June 2009 decision.  The Board has considered these two streams in view of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), and Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Boggs, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the "factual basis" of 38 U.S.C.A. § 7104(b) referred to the disease or injury and not the symptoms of the disease or injury and "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury."  Boggs, 520 F.3d at 1335.  It also held that claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  Id.  In that case, the two distinctly and properly diagnosed diseases were sensorineural hearing loss and conductive hearing loss and these were found to be different claims.  Id. at 1332.  

In Clemons, the Veteran filed a claim identifying PTSD as the nature of the sickness, disease or injuries for which the claim was made.  Clemons, 23 Vet. App. at 5.  During the course of his claim, the Veteran was diagnosed as suffering from anxiety disorder and schizoid personality disorder rather than PTSD.  Id. at 4.  The Board denied Mr. Clemons' appeal on the basis that he had not been diagnosed with PTSD.  Id.  The U.S. Court of Appeals for Veterans Claims (Veterans Court) found that the Board had erred by too narrowly construing his claim.   

The Veterans Court distinguished Mr. Clemons case from Boggs, and provided an explanation, including reference to an earlier case, Ingram v. Nicholson, 21 Vet. App. 232 (2006), as follows:

Boggs stands for the proposition that, if there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.

In contrast to Ingram, which addressed the scope of a claim when it is first filed by the claimant, Boggs relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  However, the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.

Id. at 8 (internal citations omitted).  

The Board finds that Boggs is controlling as to the claims received in 2004 (depression) and 2005 (PTSD).  Here, at the time the RO received the Veteran's claim of entitlement to service connection for depression in 2004, the Board had already denied a claim of entitlement to service connection for PTSD in 2003.  This claim was properly treated as a new claim.  Had the Board treated that claim as a claim to reopen, the Veteran would have had the additional burden of producing new and material evidence to reopen the previously denied claim.  When it received the November 2005 claim, it was proper to treat the claim as one to reopen, given that service connection for the claimed condition - PTSD - had previously been denied in a then final decision.  Here, there are two distinctly diagnosed diseases, depressive disorder and PTSD.  The Board therefore finds that the claim received in 2004 was a separate claim from the one received in 2005.  The claim granted was that received in 2005.  Hence, an effective date based on the 2004 claim would not be proper.  

The claim that was granted was received on November 30, 2005.  Although the RO stated in the July 2010 statement of the case that the grant of service connection in the June 2009 rating decision resulted from reopening the Veteran's previously denied claim based on "new clarifying and edifying medical evidence", this quoted language is no more than the RO's reference to new and material evidence.  The only service records associated with the claims file were received in 1955.  The new and material evidence that provided the basis for reopening the claim, and that led to the award of service connection for PTSD, was other than service department records.  Hence, application of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 (q)(1), (r) allows for an effective date no earlier than the date of the claim that led to the reopening.  That date was November 30, 2005, the date the RO has assigned.  

Finally, because the Veteran referred to his first payment date as occurring in December 2006, the Board notes that payment of monetary benefits based on original or reopened awards of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2011).  Therefore the December 1, 2005 start date is correct given the November 20, 2005 effective date of award of service connection.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against assigning an effective date earlier than November 30, 2005 for award of service connection for PTSD.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than November 30, 2005 for award of service connection for PTSD is denied.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


